 PROB 12C                                                                                Report Date: August 12, 2019
(6/16)

                                        United States District Court                                       FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                  Aug 13, 2019
                                         Eastern District of Washington                               SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Richard James Peone                        Case Number: 0980 2:14CR00070-JLQ-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: September 15, 2014
 Original Offense:             Assault With a Dangerous Weapon in Indian Country, 18 U.S.C. §§ 1153(a) and
                               113(a)(3)
 Original Sentence:            Prison - 39 months             Type of Supervision: Supervised Release
                               TSR - 36 months

 Revocation Sentence:          Prison - 11 months
 08/14/2018                    TSR - 24 months
 Asst. U.S. Attorney:          Daniel Hugo Fruchter           Date Supervision Commenced: May 8, 2019
 Defense Attorney:             Federal Defenders Office       Date Supervision Expires: May 7, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 06/06/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition # 1: You must not commit another Federal, state, or local crime.

                        Supporting Evidence: On June 18, 2019, per Spokane Tribal Police reports 19-0571 and
                        19-0567, Mr. Peone is alleged to have committed the crimes of grand theft, simple assault,
                        and cruelty to animals, a direct violation of mandatory condition number 1. The police
                        reports indicate Mr Peone grabbed his mother’s 6-month-old dachshund by the neck and
                        swung it in the air, causing it to defecate and urinate out of fear. The reports further indicate
                        Mr. Peone stole various items from his mother while also throwing a plastic water bottle
                        which barely missed her. A warrant for Mr. Peone’s arrest was issued in response to these
                        charges and remains active as of this writing.

                        On May 10, 2019, Mr. Peone participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed. Mr. Peone signed a copy of the conditions of supervision acknowledging his
                        understanding of those conditions.
Prob12C
Re: Peone, Richard James
August 12, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      08/12/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [x]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [x ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                August 13, 2019
                                                                              Date
